Exhibit 10.51

SUNPOWER CORPORATION
 
INDEMNIFICATION AGREEMENT
 
This Indemnification Agreement (this “Agreement”) is entered into as of July 22,
2014 (the “Effective Date”), by and between SunPower Corporation, a Delaware
corporation (the “Company”), and [______name_________] (“Indemnitee”).


RECITALS
 
A. Indemnitee is either a member of the board of directors of the Company (the
“Board of Directors”) or an officer of the Company, or both, and in such
capacity or capacities, or otherwise as an Agent (as hereinafter defined) of the
Company, is performing a valuable service for the Company.
 
B. The stockholders of the Company have adopted the Restated Certificate of
Incorporation of the Company (the “Certificate of Incorporation”) and Amended
and Restated By-Laws (the “By-Laws”) which provide for the indemnification of
the directors, officers, employees and other agents of the Company, including
persons serving at the request or for the convenience of, or otherwise
benefiting, the Company in such capacities with other Enterprises (as
hereinafter defined), as authorized by the General Corporation Law of the State
of Delaware, as amended (the “DGCL”). The DGCL, Certificate of Incorporation and
By-Laws, by their non-exclusive nature, permit contracts between the Company and
its directors, officers, employees and other agents with respect to
indemnification of such persons.


C. Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that Indemnitee be
indemnified as herein provided, and in order to induce Indemnitee to serve or to
continue to serve as a director, officer, or employee of the Company, the
Company has determined and agreed to enter into this Agreement with Indemnitee.
 
D. It is intended that Indemnitee shall be paid promptly by the Company all
amounts necessary to effectuate in full the indemnity provided herein.
 
NOW, THEREFORE, in consideration of the premises and the covenants in this
Agreement, and of Indemnitee continuing to serve the Company as an Agent and
intending to be legally bound hereby, the parties hereto agree as follows:
 
1. Services by Indemnitee. Indemnitee agrees to serve (a) as a director or an
officer of the Company, or both, so long as Indemnitee is duly appointed or
elected and qualified in accordance with the applicable provisions of the
Certificate of Incorporation and By-Laws of the Company, and until such time as
Indemnitee resigns or fails to stand for election or is removed from
Indemnitee’s position, or (b) as an Agent of the Company. Indemnitee may from
time to time also perform other services at the request or for the convenience
of, or otherwise benefiting, the Company. Indemnitee may at any time and for any
reason resign or be removed from such position (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Company shall have no obligation under this Agreement to continue Indemnitee in
any such position.
 
2. Indemnification. Subject to the limitations set forth herein and in Section 7
hereof, the Company hereby agrees to indemnify Indemnitee as follows:
 
(a) Except as otherwise specifically provided herein, the Company shall, with
respect to any Proceeding (as hereinafter defined) associated with Indemnitee’s
being an Agent of the Company, indemnify Indemnitee to the fullest extent
permitted by applicable law and the Certificate of Incorporation of the Company
and By-Laws in effect on the date hereof. The Company’s indemnification
obligations set forth in this Agreement shall apply (i) in respect of
Indemnitee’s past, present and future service as an Agent of the Company and
(ii) regardless of whether Indemnitee is serving as an Agent of the Company at
the time any such Expenses (as hereinafter defined) or Liabilities (as
hereinafter defined) are incurred.


For purposes of this Agreement, the meaning of the phrase “to the fullest extent
permitted by applicable law” shall include but not be limited to, the fullest
extent permitted by any provision of the DGCL or the corresponding provision of
any successor statute. To the extent that a change in the DGCL or other
applicable law, Certificate of Incorporation or By-Laws, whether by amendment,
statute or judicial decision, (1) permits greater indemnification, contribution
or advancement of Expenses than would be afforded currently under the Company’s
Certificate of Incorporation, By-Laws or this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change or (2) limits rights with respect to
indemnification, contribution or advancement of Expenses, it is the intent of
the parties hereto

1

--------------------------------------------------------------------------------

Exhibit 10.51

that the rights with respect to indemnification, contribution or advancement of
Expenses in effect prior to such change shall remain in full force and effect to
the extent permitted by applicable law.


(b) Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee by reason of being an Agent of the Company is a witness in any
Proceeding to which Indemnitee is not a party, Indemnitee shall be indemnified
against all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith.


(c) The right to indemnification conferred herein and in the Certificate of
Incorporation and By-Laws shall be presumed to have been relied upon by
Indemnitee in serving or continuing to serve the Company as an Agent and shall
be enforceable as a contract right.
 
3. Advancement of Expenses. All reasonable Expenses incurred by or on behalf of
Indemnitee (including costs of enforcement of this Agreement) shall be advanced
from time to time by the Company to Indemnitee within twenty (20) days after the
receipt by the Company of a written request for an advance of Expenses, whether
prior to or after final disposition of a Proceeding (except to the extent that
there has been a Final Adverse Determination (as hereinafter defined) that
Indemnitee is not entitled to be indemnified for such Expenses), including,
without limitation, any Proceeding brought by or in the right of the Company.
Advances shall be unsecured and interest free. Advances shall include any and
all reasonable Expenses incurred pursuing an action to enforce this right of
advancement, including Expenses incurred preparing and forwarding statements to
the Company to support the advances claimed. The written request for an
advancement of any and all Expenses under this paragraph shall contain
reasonable detail of the Expenses incurred by Indemnitee. In the event that such
written request shall be accompanied by an affidavit of counsel to Indemnitee to
the effect that such counsel has reviewed such Expenses and that such Expenses
are reasonable in such counsel’s view, then such expenses shall be deemed
reasonable in the absence of clear and convincing evidence to the contrary. By
execution of this Agreement, Indemnitee undertakes to repay such advanced
amounts if it shall ultimately be determined by a Final Adverse Determination
that Indemnitee is not entitled to be indemnified by the Company. Indemnitee
shall not be required to reimburse the Company for any advances pursuant to
Section 3 until a Final Adverse Determination is made with respect to
Indemnitee’s entitlement to indemnification. Advances shall be made without
regard to Indemnitee’s ability to repay such amounts and without regard to
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement. In the event that the Company shall breach its obligation to
advance Expenses under this Section 3, the parties hereto agree that
Indemnitee’s remedies available at law would not be adequate and that Indemnitee
would be entitled to specific performance.
 
4. Reserved.
 
5. Presumptions and Effect of Certain Proceedings.


(a) Upon making a request for indemnification, except as required by applicable
law, Indemnitee shall be presumed to be entitled to indemnification under this
Agreement and the Company shall have the burden of proof to overcome that
presumption in reaching any contrary determination. Neither the failure of any
person, persons or entity to have made a determination prior to the commencement
of any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by any person, persons or entity that Indemnitee has not
met such applicable standard of conduct, shall be a defense to the action or
create a presumption that Indemnitee has not met the applicable standard of
conduct. The termination of any Proceeding by judgment, order, settlement,
arbitration award or conviction, or upon a plea of nolo contendere or its
equivalent shall not of itself (except as otherwise expressly provided in this
Agreement) adversely affect the right of Indemnitee to indemnification or create
a presumption that Indemnitee did not act in good faith and in a manner which he
reasonably believed to be in or not opposed to the best interests of the Company
or, with respect to any criminal Proceeding, that Indemnitee had reasonable
cause to believe that Indemnitee’s conduct was unlawful.


(b) For purposes of any determination of good faith, Indemnitee shall be deemed
to have acted in good faith if Indemnitee’s action is in good faith reliance on
the records or books of account of any Enterprise, including financial
statements, or on information supplied to Indemnitee by the officers of such
Enterprise in the course of their duties, or on the advice of legal counsel for
such Enterprise or on information or records given or reports made to such
Enterprise by an independent certified public accountant or by an appraiser or
other expert selected by such Enterprise. The provisions of this Section 5(b)
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed or found to have met the
applicable standard of conduct set forth in this Agreement.


(c) The knowledge and/or actions, or failure to act, of any other director,
trustee, partner, managing member, fiduciary, officer, agent or employee of any
Enterprise shall not be imputed to Indemnitee for purposes of determining any
right to indemnification under this Agreement.

2

--------------------------------------------------------------------------------

Exhibit 10.51

 
6. Procedure for Determination of Entitlement to Indemnification.
 
(a) Whenever Indemnitee believes that Indemnitee is entitled to indemnification
pursuant to this Agreement, Indemnitee shall submit a written request for
indemnification to the Company. Any request for indemnification shall include
sufficient documentation or information reasonably available to Indemnitee for
the determination of entitlement to indemnification. In any event, Indemnitee
may submit Indemnitee’s claim(s) for indemnification from time to time and at
such time(s) as Indemnitee deems appropriate in Indemnitee’s sole discretion not
to exceed five (5) years after the date of any judgment, order, settlement,
dismissal, arbitration award, conviction, acceptance of a plea of nolo
contendere or its equivalent or other disposition or partial disposition of any
Proceeding or any other event that could enable the Company to determine
Indemnitee’s entitlement to indemnification or final determination (a
“Disposition”), whichever is the later date for which Indemnitee requests
indemnification. The Secretary or other appropriate officer shall, promptly upon
receipt of Indemnitee’s request for indemnification, advise the Board of
Directors in writing that Indemnitee has made such request. Determination of
Indemnitee’s entitlement to indemnification shall be made as soon as is
reasonably practicable (but in any event not later than thirty (30) days) after
the later of (i) the Company’s receipt of Indemnitee’s written request for such
indemnification or (ii) the selection of Independent Legal Counsel, if any,
pursuant to Section 6(b) hereof; provided that any request for indemnification
for Liabilities shall be made after a Disposition thereof in a Proceeding. If it
is determined that Indemnitee is entitled to indemnification, payment to
Indemnitee shall be made within ten (10) days after such determination. If the
person or persons so empowered to make a determination shall have failed to make
the requested determination within such 30-day period after any Disposition, the
requisite determination that Indemnitee is entitled to indemnification shall be
deemed to have been made absent a prohibition of such indemnification under
applicable law; provided, however, that such 30-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation or information relating thereto.
 
(b) The Company shall be entitled to select the method by which Indemnitee’s
entitlement to indemnification will be determined; provided, however, that if
there is a Change in Control of the Company, Independent Legal Counsel (as
hereinafter defined) shall determine whether Indemnitee is entitled to
indemnification, which determination shall be made in a written opinion to the
Board of Directors, a copy of which shall be delivered to Indemnitee.
Indemnitee’s entitlement to indemnification shall be determined by one of the
following methods which shall be at the election of the Board of Directors:
 
(i) a majority vote of Disinterested Directors (as hereinafter defined), even
though less than a quorum;
 
(ii) by a committee of Disinterested Directors designated by majority vote of
the Disinterested Directors, even though less than a quorum; or
 
(iii) if there are no such Disinterested Directors or, if such Disinterested
Directors so direct, by Independent Legal Counsel, whose determination shall be
made in a written opinion to the Board of Directors, a copy of which shall be
delivered to Indemnitee.
 
7. Specific Limitations on Indemnification. Notwithstanding anything in this
Agreement to the contrary, the Company shall not be obligated under this
Agreement to make any payment to Indemnitee with respect to any Proceeding:
 
(a) To the extent that payment is actually made to Indemnitee under any
insurance policy or other indemnity provision, or is made to Indemnitee by the
Company or other Enterprise otherwise than pursuant to this Agreement.
Notwithstanding the availability of such insurance, Indemnitee also may claim
indemnification from the Company pursuant to this Agreement by assigning to the
Company any claims under such insurance to the extent Indemnitee is paid by the
Company;


(b) For Liabilities in connection with Proceedings settled without the Company’s
consent, which consent, however, shall not be unreasonably withheld;
 
(c) For (i) an accounting of profits made from the purchase or sale by
Indemnitee of securities of the Company within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or similar
provisions of any state statutory or common law or (ii) any reimbursement of the
Company by Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act);

3

--------------------------------------------------------------------------------

Exhibit 10.51

 
(d) To the extent it would be otherwise prohibited by law, if so established by
a judgment or other final adjudication adverse to Indemnitee; or


(e) Prior to a Change in Control, in connection with a Proceeding (or any part
of any Proceeding) commenced by Indemnitee against the Company or its directors,
officers, employees or other indemnitees (other than a Proceeding commenced by
Indemnitee to enforce Indemnitee’s rights under this Agreement or any cross
claim or counterclaim asserted by the Indemnitee) unless (i) the commencement of
such Proceeding (or any part of any Proceeding) was authorized by the Board of
Directors or (ii) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law.
 
8. Fees and Expenses of Independent Legal Counsel. The Company agrees to pay the
reasonable fees and expenses of Independent Legal Counsel should such
Independent Legal Counsel be retained to make a determination of Indemnitee’s
entitlement to indemnification pursuant to Section 6(b) hereof, and to fully
indemnify such Independent Legal Counsel against any and all expenses and losses
incurred by it arising out of or relating to this Agreement or its engagement
pursuant hereto.
 
9. Remedies of Indemnitee.
 
(a) In the event that (i) a determination pursuant to Section 6 hereof is made
that Indemnitee is not entitled to indemnification, (ii) advances of Expenses
are not made pursuant to this Agreement, (iii) payment has not been timely made
following a determination of entitlement to indemnification pursuant to this
Agreement, (iv) the Company fails to maintain the Policies required under
Section 11 hereof or (v) Indemnitee otherwise seeks enforcement of this
Agreement, Indemnitee shall be entitled to a final adjudication in the Court of
Chancery of the State of Delaware (the “Delaware Court”) of the remedy sought.
Alternatively, unless court approval is required by law for the indemnification
sought by Indemnitee, Indemnitee at Indemnitee’s option may seek an award in
arbitration to be conducted by a single arbitrator pursuant to the commercial
arbitration rules of the American Arbitration Association now in effect, which
award is to be made within thirty (30) days following the filing of the demand
for arbitration. The Company shall not oppose Indemnitee’s right to seek any
such adjudication or arbitration award. In any such proceeding or arbitration,
Indemnitee shall be presumed to be entitled to indemnification and advancement
of Expenses under this Agreement and the Company shall have the burden of proof
to overcome that presumption.
 
(b) In the event that a determination that Indemnitee is not entitled to
indemnification, in whole or in part, has been made pursuant to Section 6
hereof, the decision in the judicial proceeding or arbitration provided in
paragraph (a) of this Section 9 shall be made de novo and Indemnitee shall not
be prejudiced by reason of a determination that Indemnitee is not entitled to
indemnification.
 
(c) If a determination that Indemnitee is entitled to indemnification has been
made pursuant to Section 6 hereof or otherwise pursuant to the terms of this
Agreement, the Company shall be bound by such determination in the absence of a
misrepresentation or omission of a material fact by Indemnitee in connection
with such determination.
 
(d) The Company shall be precluded from asserting that the procedures and
presumptions of this Agreement are not valid, binding and enforceable. The
Company shall stipulate in any such court or before any such arbitrator that the
Company is bound by all of the provisions of this Agreement and is precluded
from making any assertion to the contrary.
 
(e) Expenses reasonably incurred by Indemnitee in connection with Indemnitee’s
request for (i) indemnification under, seeking enforcement of or to recover
damages for breach of this Agreement or (ii) recovery or advances under any
insurance Policies (as hereinafter defined) maintained by the Company, in each
case, shall be borne by the Company when and as incurred by Indemnitee
irrespective of any Final Adverse Determination that Indemnitee is not entitled
to indemnification, contribution advancement or insurance recovery, as the case
may be.
 
10. Partial Indemnification. Notwithstanding any other provisions of this
Agreement, to the fullest extent permitted by applicable law, if Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of the Liabilities or Expenses actually and reasonably
incurred in connection with any action, suit or proceeding (including an action,
suit or proceeding brought by or on behalf of the Company), but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify
Indemnitee for the portion of such Liabilities and Expenses actually and
reasonably incurred to which Indemnitee is entitled. If Indemnitee is not wholly
successful in such Proceeding, but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall, to the fullest extent permitted by applicable law, indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf incurred in connection with each successfully resolved
claim,

4

--------------------------------------------------------------------------------

Exhibit 10.51

issue or matter. For purposes of this Section 10 and without limitation, the
termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.


11. Maintenance of Insurance.


(a) Subject to Section 11(b), the Company shall obtain and maintain in effect
for the benefit of Indemnitee until the earlier of (i) the end of the
Indemnification Period (as hereinafter defined) or (ii) a Board Composition
Change (as hereinafter defined) subject to the terms of Section 11(b), policies
of insurance with insurance companies that permit resolution of all disputes in
the United States and rated “A-” or higher by A.M. Best Company to provide
Indemnitee with coverage for losses from wrongful acts and omissions and to
ensure the Company’s performance of its indemnification obligations under this
Agreement (collectively, the “Policies”). The Policies shall, unless otherwise
approved by at least four (4) of the Designated Individuals (as hereinafter
defined), satisfy each of the following requirements: (i) be non-cancelable and
non-rescindable; (ii) provide Indemnitee with rights and benefits that are at
least as favorable as those provided to Indemnitee under the Company’s directors
and officers insurance policies existing on the Effective Date (which, for the
avoidance of doubt, shall include Excess Side A and, if the Indemnitee is a
Disinterested Director, Independent Director Liability policies); and (iii)
provide for at least six (6) years of “run-off” coverage for Indemnitee, with
such “run-off” period triggered upon a Board Composition Change. Indemnitee
shall be covered by the Policies in accordance with their terms, with such
coverage primary to any other coverage Indemnitee may have for the Company’s
obligations to Indemnitee under this Agreement. In all such Policies, Indemnitee
shall be afforded rights and benefits at least as favorable as those accorded to
the most favorably insured of the Company’s directors and officers. Upon request
by Indemnitee, the Company shall provide copies of all Policies obtained and
maintained in accordance with this Section 11. The Company shall promptly notify
Indemnitee of any changes in such insurance coverage.


(b) Notwithstanding anything to the contrary in Section 11(a), the Company shall
not be obligated to maintain the Policies following a Board Composition Change
if, at the time of the Board Composition Change, such Policies include the
“run-off” coverage described in clause (iii) of Section 11(a). For the avoidance
of doubt, any Policies that do not include such “run-off” coverage must be
maintained during the entire Indemnification Period.


(c) At the time of the receipt of a notice of a claim pursuant to the terms
hereof, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all commercially
reasonable actions to cause such insurers to pay, on behalf of Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies. The failure or refusal of any such insurer to pay any such amount
shall not affect or impair the obligations of the Company under this Agreement.


(d) The Company shall continue to maintain a trust for the benefit of the
Indemnitee (the “Trust”) and shall fund the Trust in an amount sufficient to pay
the premiums for, and obtain, the “run-off” coverage required under Section
11(a)(iii). The current amount of the Trust is $[1,057,399], and the Company
shall fund additional amounts as appropriate to reflect any changes to the
expected premiums and costs of acquiring the required “run-off” coverage. The
Trust shall not be revoked or the principal thereof invaded without the written
consent of the Indemnitee and the funds in the Trust shall be used to pay the
premiums with respect to the “run-off” coverage. All unexpended funds in the
Trust shall revert to the Company upon the earlier of (i) the acquisition of
“run-off” coverage for Indemnitee in accordance with Section 11(a)(iii) and (ii)
expiration of the Indemnification Period. The trustee of the Trust shall be
chosen by the Indemnitee. Nothing in this Section 11(d) shall relieve the
Company of any of its obligations under this Agreement. The Company shall pay
all costs of establishing and maintaining the Trust and shall indemnify the
trustee of the Trust against any and all expenses (including attorneys’ fees),
claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the establishment and maintenance of the Trust.


The Company may, at its option and expense, acquire a surety bond instead of
establishing the Trust described in this Section 11(d) to secure the obligations
described in Section 11(a)(iii); provided that such surety bond shall be issued
by a commercial insurance company or other financial institution headquartered
in the United States having assets in excess of $10 billion and capital
according to its most recent published reports equal to or greater than the then
applicable minimum capital standards promulgated by such entity’s primary
federal regulator and shall contain terms and conditions reasonably acceptable
to Indemnitee.


(e) As used herein, the following terms shall have the following meanings:


(i) “Indemnification Period” shall mean the period for which Indemnitee may have
any liability or potential liability by virtue of serving as a director or
officer of the Company, or both, or as an Agent of the Company, including,
without limitation, the final termination of all pending Proceedings in respect
of which Indemnitee is granted rights of indemnification or advancement of
Expenses hereunder and of any Proceeding commenced by Indemnitee pursuant to
Section 9 hereof relating thereto.

5

--------------------------------------------------------------------------------

Exhibit 10.51



(ii) A “Board Composition Change” shall occur at such time that none of the
Disinterested Directors who serve on the Company’s Board of Directors as of the
Effective Date continue to serve in such capacity.


(iii) “Disinterested Director” means a member of the Company’s Board of
Directors who (i) was not designated for such position by Total S.A., a société
anonyme organized under the laws of the Republic of France (“Total”), or its
affiliates (other than the Company) and (ii) is not an officer of Total or any
of its affiliates (other than the Company).


(iv) “Designated Individuals” means W. Steve Albrecht, Betsy Atkins, Uwe Bufe,
Thomas McDaniel and Pat Wood III.


12. Modification, Amendment, Waiver, Termination and Cancellation.


(a) No supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto.


(b) No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver. Unless otherwise
expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
 
13. Subrogation and Contribution.


(a) In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.


(b) To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s) and
transaction(s) giving rise to such Proceeding; and (ii) the relative fault of
the Company (and its directors, officers, employees and agents) and Indemnitee
in connection with such event(s) and transaction(s).


14. Notice by Indemnitee and Defense of Claim. Indemnitee shall promptly notify
the Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any matter,
whether civil, criminal, administrative or investigative, but the omission so to
notify the Company will not relieve it from any liability that it may have to
Indemnitee if such omission does not prejudice the Company’s rights. If such
omission does prejudice the Company’s rights, the Company will be relieved from
liability only to the extent of such prejudice. Notwithstanding the foregoing,
such omission will not relieve the Company from any liability that it may have
to Indemnitee otherwise than under this Agreement. With respect to any
Proceeding as to which Indemnitee notifies the Company of the commencement
thereof:
 
(a) The Company will be entitled to participate therein at its own expense; and
 
(b) The Company jointly with any other indemnifying party similarly notified
will be entitled to assume the defense thereof, with counsel reasonably
satisfactory to Indemnitee; provided, however, that the Company shall not be
entitled to assume the defense of any Proceeding if there has been a Change in
Control or if Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee with respect to such
Proceeding. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company will not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. Indemnitee shall have the right to
employ Indemnitee’s own counsel in such Proceeding, but the fees and expenses of
such counsel incurred after notice from the Company of its assumption of the
defense thereof shall be at the expense of Indemnitee unless:

6

--------------------------------------------------------------------------------

Exhibit 10.51

 
(i) the employment of counsel by Indemnitee has been authorized by the Company;
 
(ii) Indemnitee shall have reasonably concluded that counsel engaged by the
Company may not adequately represent Indemnitee due to, among other things,
actual or potential differing interests; or
 
(iii) the Company shall not in fact have employed counsel to assume the defense
in such Proceeding or shall not in fact have assumed such defense and be acting
in connection therewith with reasonable diligence; in each of which cases the
fees and expenses of such counsel shall be at the expense of the Company.
 
(c) The Company shall not settle any Proceeding in any manner that would impose
any penalty or limitation on Indemnitee without Indemnitee’s written consent;
provided, however, that Indemnitee will not unreasonably withhold Indemnitee’s
consent to any proposed settlement.
 
15. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given if (a) delivered
by hand and receipted for by the party to whom said notice or other
communication shall have been directed, (b) delivered by confirmed electronic
mail or facsimile if sent during normal business hours of the recipient, and if
not so confirmed, then on the next business day, (c) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt:
 
(i) If to Indemnitee, to the address or facsimile number set forth on the
signature page hereto.
 
(ii) If to the Company, to:
 
SunPower Corporation
77 Rio Robles
San Jose, California 95134
Attn: Corporate Secretary
Fax No.: +1-408-240-5404
E-mail: lisa.bodensteiner@sunpower.com
 
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
 
16. Nonexclusivity. The rights of Indemnitee hereunder shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under
applicable law, the Company’s Certificate of Incorporation or By-Laws, or any
agreements, vote of stockholders, resolution of the Board of Directors or
otherwise, and to the extent that during the Indemnification Period the rights
of the then existing directors and officers are more favorable to such directors
or officers than the right currently provided to Indemnitee thereunder or under
this Agreement, Indemnitee shall be entitled to the full benefits of such more
favorable rights.
 
17. Certain Definitions.
 
(a) “Agent” shall mean any person who is or was, or who has consented to serve
as, a director, officer, employee, agent, fiduciary, joint venturer, partner,
manager, trustee, board of directors’ committee member or other official of the
Company, a subsidiary or an affiliate of the Company or any other Enterprise of
which Indemnitee is or was serving at the request of, for the convenience of, or
otherwise to benefit the Company or a subsidiary of the Company.
 
(b) “Change in Control” shall mean the occurrence of any of the following:
 
(i) Both (A) any “person” (as defined below) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing at least twenty percent
(20%) of the total voting power represented by the Company’s then outstanding
voting securities and (B) the beneficial ownership by such person of securities
representing such percentage has not been approved by a majority of the
“continuing directors” (as defined below);
 

7

--------------------------------------------------------------------------------

Exhibit 10.51

(ii) Any “person” is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing at least fifty percent (50%) of the total voting power represented
by the Company’s then outstanding voting securities;
 
(iii) A change in the composition of the Board of Directors occurs, as a result
of which fewer than two-thirds of the incumbent directors are directors who
either (A) had been directors of the Company on the “look-back date” (as defined
below) (the “Original Directors”) or (B) were elected, or nominated for
election, to the Board of Directors with the affirmative votes of at least a
majority in the aggregate of the Original Directors who were still in office at
the time of the election or nomination and directors whose election or
nomination was previously so approved (the “continuing directors”);
 
(iv) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, if such merger or consolidation would result
in the voting securities of the Company outstanding immediately prior thereto
representing (either by remaining outstanding or by being converted into voting
securities of the surviving entity) fifty percent (50%) or less of the total
voting power represented by the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation; or
 
(v) The stockholders of the Company approve (A) a plan of complete liquidation
of the Company or (B) an agreement for the sale or disposition by the Company of
all or substantially all of the Company’s assets.
 
For purposes of Subsections (i) and (ii) above, the term “person” shall have the
same meaning as when used in Sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (1) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or of a parent or subsidiary of the
Company, (2) a corporation owned directly or indirectly by the stockholders of
the Company in substantially the same proportions as their ownership of the
common stock of the Company, (3) any person who is ordinarily engaged in
business as an underwriter or initial purchaser of securities and has acquired
such securities in a bona fide firm commitment offering pursuant to an agreement
with the Company, whether pursuant to an offering registered under the
Securities Act of 1933, as amended, or an exemption therefrom, (4) a “clearing
agency” (as defined in Section 3(a)(23) of the Exchange Act) and has acquired
such securities solely as result of such status and (5) Total, any of its
subsidiaries or affiliates or its parent company.
 
For purposes of Subsection (iii) above, the term “look-back date” shall mean the
later of (x) the Effective Date and (y) the date twenty-four (24) months prior
to the date of the event that may constitute a “Change in Control.”
 
Any other provision of this Section 17(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Company, the result of which is to sell all or substantially all of the assets
of the Company to another corporation (the “surviving corporation”); provided
that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction; and provided, further, that the
surviving corporation expressly assumes this Agreement.
 
(c) “Disinterested Director” shall mean a director of the Company who is not or
was not a party to or otherwise involved in the Proceeding in respect of which
indemnification is being sought by Indemnitee.
 
(d) “Enterprise” shall mean any of the Company’s subsidiaries or affiliates and
any other corporation, limited liability company, partnership, joint venture,
trust, employee benefit plan or other organization.


(e) “Expenses” shall include all direct and indirect costs (including, without
limitation, attorneys’ fees, retainers, court costs, transcripts, fees of
experts, witness fees, travel expenses, duplicating costs, printing and binding
costs, telephone charges, postage, delivery service fees, all other
disbursements or out-of-pocket expenses and reasonable compensation for time
spent by Indemnitee for which Indemnitee is otherwise not compensated by the
Company or any third party) actually and reasonably incurred in connection with
(i) the investigation, prosecution, defense, preparation for the prosecution or
defense, settlement or appeal (including the premium, security for, and other
costs relating to any cost bond, supersedeas bond, or other appeal bond or its
equivalent) of, being or preparing to be a witness in, or otherwise
participating in a Proceeding or (ii) establishing or enforcing a right to
indemnification under this Agreement, applicable law or otherwise; provided,
however, that “Expenses” shall not include any Liabilities.
 
(f) “Final Adverse Determination” shall mean that a determination that
Indemnitee is not entitled to indemnification shall have been made pursuant to
Section 6 hereof and either (i) a final adjudication in the Delaware Court or
decision of an arbitrator pursuant to Section 9(a) hereof shall have denied
Indemnitee’s right to indemnification hereunder (as to which all

8

--------------------------------------------------------------------------------

Exhibit 10.51

rights of appeal therefrom have been exhausted or lapsed) or (ii) Indemnitee
shall have failed to file a complaint in a Delaware court or seek an
arbitrator’s award pursuant to Section 9(a) hereof for a period of one hundred
twenty (120) days after the determination made pursuant to Section 6 hereof.
 
(g) “Independent Legal Counsel” shall mean a law firm or a member of a firm
selected by the Company and not objected to by Indemnitee or, if there has been
a Change in Control, selected by Indemnitee and not objected to by the Company
that neither is presently nor in the past five (5) years has been retained to
represent: (i) the Company or any of its subsidiaries or affiliates, or
Indemnitee or any Enterprise of which Indemnitee was or is a director, officer,
employee or agent, or any subsidiary or affiliate of such an Enterprise, in any
material matter, or (ii) any other party to the Proceeding giving rise to a
claim for indemnification hereunder. Notwithstanding the foregoing, the term
“Independent Legal Counsel” shall not include any person who, under the
applicable standards of professional conduct then prevailing, would have a
conflict of interest in representing either the Company or Indemnitee in an
action to determine Indemnitee’s right to indemnification under this Agreement.
After the selection of such Independent Legal Counsel, the Company or
Indemnitee, as the case may be, shall promptly give written notice to Indemnitee
or the Company, as the case may be. In either event, Indemnitee or the Company,
as the case may be, may, within ten (10) days after such written notice of
selection shall have been received, deliver to the Company or to Indemnitee, as
the case may be, a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that such counsel does not
meet the independence requirements defined in this Subsection (g), and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Legal Counsel. If such written objection is so made and
substantiated, the Independent Legal Counsel so selected may not serve as
Independent Legal Counsel unless and until such objection is withdrawn or a
court of competent jurisdiction has determined that such objection is without
merit. If, within twenty (20) days after the later of submission by Indemnitee
of a written request for indemnification pursuant to Section 6(a) hereof and the
final disposition of the Proceeding, no Independent Legal Counsel shall have
been selected and not objected to, either the Company or Indemnitee may petition
a court of competent jurisdiction for resolution of any objection which shall
have been made by the Company or Indemnitee to the other’s selection of
Independent Legal Counsel and for the appointment as Independent Legal Counsel
of a person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Legal Counsel under Section
6(b) hereof. Upon the due commencement of any judicial proceeding or arbitration
pursuant to Section 9 hereof, the Independent Legal Counsel shall be discharged
and relieved of any further responsibility in such capacity (subject to the
applicable standards of professional conduct then prevailing).
 
(h) “Liabilities” shall mean any losses or liabilities of any type whatsoever
including, but not limited to, any judgments, fines, ERISA excise taxes and
penalties, penalties and amounts paid in settlement (including all interest
assessments and other charges paid or payable in connection with or in respect
of such judgments, fines, penalties or amounts paid in settlement) of any
Proceeding.
 
(i) “Proceeding” shall mean any threatened, pending or completed action, claim,
counterclaim, cross claim, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other
proceeding whether civil, criminal, administrative or investigative, including
any appeal therefrom, and whether instituted by or on behalf of the Company or
any other party, or any inquiry or investigation that Indemnitee in good faith
believes might lead to the institution of any such action, suit or other
proceeding hereinabove listed in which Indemnitee was, is or will be involved as
a party, potential party, non-party witness or otherwise, in each case that is
associated with Indemnitee’s being an Agent of the Company, or by reason of any
action taken (or failure to act) by the Indemnitee or of any action (or failure
to act) on the Indemnitee’s part while serving as an Agent of the Company.


(j) For the purposes of this Agreement:


References to “Company” shall include, in addition to the resulting or surviving
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was an
Agent of such constituent corporation or is or was serving at the request or for
the convenience of, or otherwise benefiting, such constituent corporation as an
Agent of another Enterprise, then Indemnitee shall stand in the same position
under the provisions of this Agreement with respect to the resulting or
surviving corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.


References to “serving at the request or for the convenience of, or otherwise
benefiting, the Company” shall include any service as a director, officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to an employee
benefit plan, its participants or beneficiaries; and a person who acted in good
faith and in a manner he reasonably believed to be in the best interests of the
participants and beneficiaries of an

9

--------------------------------------------------------------------------------

Exhibit 10.51

employee benefit plan shall be deemed to have acted in a manner “not opposed to
the best interests of the Company” as referred to in this Agreement.


References to “including” shall mean “including, without limitation,” regardless
of whether the words “without limitation” actually appear, references to the
words “herein,” “hereof” and “hereunder” and other words of similar import shall
refer to this Agreement as a whole and not to any particular paragraph,
subparagraph, section, subsection or other subdivision.
 
18. Binding Effect; Duration and Scope of Agreement. This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors and assigns (including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), spouses, heirs,
executors, administrators, legatees and personal and legal representatives. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all or substantially all, or a
substantial part of the business or assets of the Company, by written agreement
in form and substance satisfactory to Indemnitee, expressly to assume and agree
to perform this Agreement in the manner and to the same extent that the Company
would be required to perform if no such succession had taken place. This
Agreement shall continue in effect during the Indemnification Period, regardless
of whether Indemnitee continues to serve as an Agent.
 
19. Severability. If any provision or provisions of this Agreement (or any
portion thereof) shall be held to be invalid, illegal or unenforceable for any
reason whatsoever:
 
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including each portion of any Section of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall not in any way be
affected or impaired thereby;


(b) such provision or provisions shall be deemed reformed to the extent
necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and
 
(c) to the fullest extent legally possible, the provisions of this Agreement
(including each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent of any provision held invalid, illegal or unenforceable.
 
20. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
its conflict of laws rules.
 
21. Consent to Jurisdiction. Except with respect to any arbitration commenced by
Indemnitee pursuant to Section 9 hereof, the Company and Indemnitee each
irrevocably and unconditionally (i) agree that any action or proceeding arising
out of or in connection with this Agreement shall be brought only in the
Delaware Court, and not in any other state or federal court in the United States
of America or any court in any other country, (ii) consent to submit to the
exclusive jurisdiction of the Delaware Court for purposes of any action or
proceeding arising out of or in connection with this Agreement, (iii) waive any
objection to the laying of venue of any such action or proceeding in the
Delaware Court, and (iv) waive, and agree not to plead or to make, any claim
that any such action or proceeding brought in the Delaware Court has been
brought in an improper or inconvenient forum.
 
22. Entire Agreement. This Agreement represents the entire agreement between the
parties hereto, and there are no other agreements, contracts or understandings
between the parties hereto with respect to the subject matter of this Agreement,
except as specifically referred to herein or as provided in Section 16 hereof.
 
23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original but all of
which together shall constitute one and the same Agreement.



10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.
 
 
 
SUNPOWER CORPORATION
 
 
a Delaware corporation
 
 
 
 
 
 
By:
 
 
 
Printed Name:
Thomas H. Werner
 
 
Title:
CEO
 
 
 
 
 
 
INDEMNITEE
 
 
 
 
 
 
 
Signature:
 
 
 
 
 
 
 
Printed Name:
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 
Telephone:
 
 
 
Facsimile:
 
 
 
E-mail:
 
 
 
 
 






11